                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                 NO. 7:19CR75-3FL


UNITED STATES OF AMERICA                   *
                                           *
v.                                         *
                                           *
TERRIWANNA CARMICHAEL                      *



                                           ORDER



              Upon Proposed Motion to Seal the Unopposed Motion and Incorporated

Memorandum of Law for Psychiatric and Psychological Examination at a Federal Medical

Facility and for good cause shown, it is hereby ORDERED that Motion be filed under seal,

              So ORDERED this 17th day of July, 2019.



                                                  ______________________________
                                                  The Honorable Louise W. Flanagan
                                                  United States District Judge
